            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                          x
VANCE KNIFFIN, Individually and on Behalf :   Civil Action No. 1:19-cv-00678-WHP
of All Others Similarly Situated,         :
                                          :   CLASS ACTION
                              Plaintiff,
                                          :
        vs.                               :
MICRON TECHNOLOGY, INC., SANJAY :
MEHROTRA and DAVID A. ZINSNER,            :
                                          :
                              Defendants. :
                                          :
KJELL ROJVALL, Individually and on Behalf :   Civil Action No. 1:19-cv-00990-WHP
of All Others Similarly Situated,         :
                                          :   CLASS ACTION
                              Plaintiff,
                                          :
        vs.                               :
MICRON TECHNOLOGY, INC., SANJAY :
MEHROTRA, ERNEST E. MADDOCK and :
DAVID A. ZINSNER,                         :
                                          :
                              Defendants. :
                                          :
DAVIN M. POKOIK, Individually and on      :   Civil Action No. 1:19-cv-02136-WHP
Behalf of All Others Similarly Situated,  :
                                              CLASS ACTION
                              Plaintiff,  :
                                          :
        vs.                               :
MICRON TECHNOLOGY, INC., SANJAY :
MEHROTRA, ERNEST E. MADDOCK and :
DAVID A. ZINSNER,                         :
                                          :
                              Defendants.
                                          :
                                          x

  MEMORANDUM OF LAW IN SUPPORT OF THE SEAFARERS FUNDS’ MOTION FOR
   CONSOLIDATION, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                    SELECTION OF LEAD COUNSEL




1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 2 of 12




I.      INTRODUCTION

        Presently pending before the Court are three securities class action lawsuits (the “Related

Actions”) on behalf of purchasers of Micron Technology, Inc. (“Micron” or the “Company”)

securities seeking to pursue remedies under the Securities Exchange Act of 1934 (“1934 Act”)

against the Company and certain of its senior executive officers. The Related Actions are: (1)

Kniffin v. Micron Technology, Inc., No. 1:19-cv-00678-WHP, filed on January 23, 2019 on behalf of

investors who purchased or otherwise acquired Micron common stock between June 22, 2018 and

November 19, 2018, inclusive; (2) Rojvall v. Micron Technology, Inc., No. 1:19-cv-00990-WHP,

filed on January 31, 2019 on behalf of investors who purchased or otherwise acquired Micron

securities between September 26, 2017 and November 19, 2018, inclusive; and (3) Pokoik v. Micron

Technology, Inc., No. 1:19-cv-02136-WHP filed on March 7, 2019 on behalf of investors who

purchased or otherwise acquired Micron securities between September 26, 2017 and November 19,

2018, inclusive. For purposes of this motion, the longest and most inclusive alleged class period is

used – September 26, 2017 and November 19, 2018, inclusive (the “Class Period”). See, e.g., In re

Doral Fin. Corp. Sec. Litig., 414 F. Supp. 2d 398, 402 (S.D.N.Y. 2006) (finding that “the use of the

longer, most inclusive class period . . . is proper, as it encompasses more potential class members”).

        In securities class actions, the Private Securities Litigation Reform Act (“PSLRA”) requires

district courts to resolve consolidation before appointing the lead plaintiff. See 15 U.S.C. §78u-

4(a)(3)(B)(ii). Here, the Related Actions should be consolidated because each asserts identical

claims against similar defendants on behalf of similar classes of investors that purchased Micron

securities during a substantially similar period. See Fed. R. Civ. P. 42(a); §III.A., infra.

        As soon as practicable after its decision on consolidation, the Court “shall appoint the most

adequate plaintiff as lead plaintiff for the consolidated actions.” 15 U.S.C. §78u-4(a)(3)(B)(ii). The


                                                -1-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 3 of 12




lead plaintiff is the “member or members of the purported plaintiff class that the court determines to

be most capable of adequately representing the interests of class members.” 15 U.S.C. §78u-

4(a)(3)(B)(i).

        Seafarers Pension Plan, Seafarers Health and Benefits Plan, Seafarers Vacation Plan, United

Industrial Workers Pension Plan, Seafarers Officers & Employees Pension Plan, Seafarers Money

Purchase Pension Plan, and MCS Supplementary Pension Plan (collectively, the “Seafarers Funds”)

should be appointed as lead plaintiff because they: (1) timely filed this motion; (2) have the largest

financial interest in the outcome of this litigation; and (3) will typically and adequately represent the

class’s interests. See 15 U.S.C. §78u-4(a)(3)(B)(iii). The Seafarers Funds are related, experienced,

and sophisticated institutional investors with ample resources and the capability to oversee complex

litigation. The beneficiaries of the Seafarers Funds all fall under the auspices of the Seafarers

International Union. In addition, the Seafarers Funds’ selection of Robbins Geller Rudman & Dowd

LLP as lead counsel for the putative class is reasonable and should be approved. See 15 U.S.C.

§78u-4(a)(3)(B)(v).

II.     FACTUAL BACKGROUND

        Micron purports to sell high-performance memory and storage technologies, including

DRAM (dynamic random access memory). Throughout the Class Period, Micron represented that it

“face[d] intense competition in the semiconductor memory and storage markets from a number of

companies, including Intel; Samsung Electronics Co., Ltd.; SK Hynix Inc.; Toshiba Corporation;

and Western Digital Corporation.” Rojvall ECF No. 1 at ¶19.

        The complaints allege that throughout the Class Period, defendants made materially false and

misleading statements and/or concealed that:




                                                  -2-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 4 of 12




        (1) Micron engaged in anti-competitive behavior, including artificially restricting supply

growth of DRAM;

        (2) these anti-competitive efforts were reasonably likely to lead to regulatory scrutiny;

        (3) Micron’s anti-competitive efforts artificially boosted its operating metrics;

        (4) as a result, Micron’s financial performance, including revenue, was overstated; and (5) as

a result of the foregoing, defendants’ positive statements about Micron’s business, operations, and

prospects were materially misleading and/or lacked a reasonable basis.

        On November 19, 2018, The Financial Times reported that Chinese investigators said they

had found “‘massive evidence’ of anti-competitive behavior” by Micron and two other companies.

Rojvall ECF No. 1 at ¶27. The three companies control as much as 95% of the global DRAM

market. On this news, Micron’s share price fell $2.61 per share, nearly 7%, to close at $36.83 per

share on November 19, 2018, on unusually heavy trading volume.

        As a result of defendants’ alleged wrongful acts and omissions and the decline in Micron’s

share price, class members have suffered significant losses and damages.

III.    ARGUMENT

        A.      The Related Actions Should Be Consolidated for All Purposes

        The PSLRA provides that “[i]f more than one action on behalf of a class asserting

substantially the same claim or claims arising under this chapter has been filed,” the court shall not

appoint a lead plaintiff until “after the decision on the motion to consolidate is rendered.” 15 U.S.C.

§78u-4(a)(3)(B)(ii). “Under Rule 42(a) of the Federal Rules of Civil Procedure, consolidation is

appropriate when the actions involve common questions of law or fact.” Xianglin Shi v. Sina Corp.,

2005 WL 1561438, at *1 (S.D.N.Y. July 1, 2005). “District courts have broad discretion in




                                                 -3-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 5 of 12




determining whether to consolidate actions, and consider whether judicial economy favors

consolidation.” Id. (consolidating related securities cases).

        Here, the Related Actions pending before this Court present virtually identical factual and

legal issues, alleging the same violations of the 1934 Act against similar defendants, during similar

periods:

 COMPLAINT             DEFENDANTS                   CLAIMS                   CLASS PERIOD
 Kniffin v.          Micron, Sanjay           §§10(b) and 20(a) of       6/22/2018-11/19/2018
 Micron              Mehrotra, David A.       the 1934 Act
 Technology,         Zinsner
 Inc.
 Rojvall v.          Micron, Sanjay           §§10(b) and 20(a) of       9/26/2017-11/19/2018
 Micron              Mehrotra, David A.       the 1934 Act
 Technology,         Zinsner, Ernest E.
 Inc.                Maddock
 Pokoik v.           Micron, Sanjay           §§10(b) and 20(a) of       9/26/2017-11/19/2018
 Micron              Mehrotra, David A.       the 1934 Act
 Technology,         Zinsner, Ernest E.
 Inc.                Maddock




        The Kniffin action seeks to represent investors who purchased or otherwise acquired Micron

common stock while the Rojvall and Pokoik actions seeks to represent investors who purchased or

otherwise acquired Micron securities. This difference, as well as the difference in class periods, will

be resolved upon the filing of a consolidated complaint. The factual allegations, class periods,

defendants, and claims are substantially similar. Accordingly, the Related Actions should be

consolidated.

        B.      The Seafarers Funds Should Be Appointed Lead Plaintiff

        The PSLRA establishes the procedure for the appointment of a lead plaintiff in “each private

action arising under [the 1934 Act] that is brought as a plaintiff class action pursuant to the Federal

Rules of Civil Procedure.” 15 U.S.C. §78u-4(a)(1); see also 15 U.S.C. §78u-4(a)(3)(B)(i). First,
                                                 -4-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 6 of 12




“[n]ot later than 20 days” after the complaint is filed, a notice must be published “in a widely

circulated national business-oriented publication or wire service” advising members of the purported

plaintiff class “of the pendency of the action, the claims asserted therein, and the purported class

period” and that “not later than 60 days after the date on which the notice is published, any member

of the purported class may move the court to serve as lead plaintiff.” 15 U.S.C. §78u-4(a)(3)(A)(i).

        Next, the PSLRA provides that the Court shall adopt a presumption that the most adequate

plaintiff is the person or group of persons that –

        (aa) has either filed the complaint or made a motion in response to a notice;

        (bb) in the determination of the court, has the largest financial interest in the relief
        sought by the class; and

        (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
        Procedure.

15 U.S.C. §78u-4(a)(3)(B)(iii)(I). The Seafarers Funds meet each of these requirements and should

be appointed Lead Plaintiff.

                1.     The Seafarers Funds’ Motion Is Timely

        On January 23, 2019, notice of the first-filed complaint was published on Globe Newswire

and advised class members of the pendency of the action, the claims asserted, the proposed class

period and the right to move the Court to be appointed as lead plaintiff within 60 days, or by March

25, 2019. See Declaration of David A. Rosenfeld in Support of the Seafarers Funds’ Motion for

Consolidation, Appointment as Lead Plaintiff, and Approval of Selection of Lead Counsel

(“Rosenfeld Decl.”), Ex. 1. Because the Seafarers Funds’ motion was filed by the statutory deadline,

the Seafarers Funds are eligible for appointment as lead plaintiff.




                                                 -5-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 7 of 12




                2.      The Seafarers Funds Have the Largest Financial Interest in the
                        Relief Sought by the Class

        During the Class Period, the Seafarers Funds purchased 59,143 shares of Micron stock and

suffered over $698,781 in losses as the price of Micron stock declined. See Rosenfeld Decl., Exs. 2,

3. To the best of their counsel’s knowledge, there are no other plaintiffs with a larger financial

interest during this Class Period. Therefore, the Seafarers Funds satisfy the PSLRA’s prerequisite of

having the largest financial interest.

                3.      The Seafarers Funds Satisfy Rule 23’s Typicality and
                        Adequacy Requirements

        In addition to possessing a significant financial interest, a lead plaintiff must also “otherwise

satisf[y] the requirements of Rule 23.” 15 U.S.C. §78u-4(a)(3)(B)(iii)(I)(cc). “In applying Rule 23,

‘[t]ypicality and adequacy of representation are the only provisions relevant to the determination of

lead plaintiff under the PSLRA.’” Xianglin, 2005 WL 1561438, at *2 (citation omitted). “At this

stage, only a preliminary showing of typicality and adequacy is required.” Id.

        “The threshold typicality determination is satisfied if the claims of the proposed lead plaintiff

‘arise from the same conduct from which the other class members’ claims and injuries arise.’” Id. at

*3 (citation omitted). And “[t]he claims of the proposed lead plaintiff and the other class members

need not be identical[.]” Id. “With respect to the adequacy requirement, Rule 23(a)(4) requires that

the representative party must ‘fairly and adequately protect the interests of the class.’” Id. (citation

omitted). In doing so, “(1) there should be no conflict between the proposed lead plaintiff and the

members of the class, (2) the selected counsel should be qualified, experienced, and able to conduct

the litigation, and (3) the lead plaintiff should have a sufficient interest in the outcome to insure

vigorous advocacy.” Id. “Additionally, courts have a preference for appointing institutional

investors as lead plaintiffs.” Micholle v. Ophthotech Corp., 2018 WL 1307285, at *6 (S.D.N.Y.


                                                  -6-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 8 of 12




Mar. 13, 2018). And “‘[i]n enacting the PSLRA, Congress expressed an intention to encourage

institutional investors to step forward and assume the role of lead plaintiff in an effort to prevent

lawyer-driven litigation.’” Xianglin, 2005 WL 1561438, at *5 (citation omitted).

        Here, the Seafarers Funds allege that they purchased Micron stock during the Class Period in

reliance on defendants’ allegedly materially false and misleading statements and omissions and

suffered damages resulting from the artificially inflated price of Micron stock. Moreover, as related

institutional investors, the Seafarers Funds have the resources and experience to ensure vigorous and

competent advocacy for the benefit of the putative class members, and are the type of investor

Congress intended would lead securities class actions. The relatedness of the Seafarers Funds is

indicated by the fact that their Sworn Certifications were all signed by the same individual who is

authorized to act on behalf of the Seafarers Funds in this litigation. See Rosenfeld Decl., Ex. 2. The

Seafarers Funds are not aware of any conflicts between them and the putative class members.

Finally, the Seafarers Funds have retained Robbins Geller as counsel, a law firm with vast

experience prosecuting securities class actions. See Rosenfeld Decl., Ex. 4.

        Because the Seafarers Funds filed a timely motion, have the largest financial interest in the

relief sought by the class, and are typical and adequate of the putative class, the Court should adopt

the presumption that they are the presumptive lead plaintiff.

        C.      The Court Should Approve the Seafarers Funds’ Selection of Counsel

        The PSLRA provides that the “‘most adequate plaintiff shall, subject to the approval of the

court, select and retain counsel to represent the class.’” Micholle, 2018 WL 1307285, at *10

(quoting 15 U.S.C. §78u-4(a)(3)(B)(v)). Indeed, “[t]here is a ‘strong presumption in favor of

approving a properly-selected lead plaintiff’s decisions as to counsel selection.’” Id. (citation




                                                -7-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 9 of 12




omitted). Here, the Seafarers Funds have selected Robbins Geller to serve as Lead Counsel for the

proposed class. See Rosenfeld Decl., Ex. 4.

        Robbins Geller possesses the experience and resources necessary to successfully prosecute

this large and complex action for the benefit of the class. With more than 200 attorneys in offices

nationwide, including within this District, along with numerous trial attorneys, former federal and

state prosecutors and in-house experts, Robbins Geller possesses substantial experience in complex

securities litigation. See Rosenfeld Decl., Ex. 4. District courts throughout the nation, including this

Court, have noted Robbins Geller’s reputation for excellence, resulting in the appointment of

Robbins Geller to lead roles in hundreds of complex securities class action cases. See, e.g., Jones v.

Pfizer, Inc., No. 1:10-cv-03864-AKH, ECF No. 502 at 42-43 (S.D.N.Y. Aug. 10, 2015)

(commending Robbins Geller for its work in achieving $400 million settlement on the eve of trial:

“Without the quality and the toughness that you have exhibited, our society would not be as good as

it is with all its problems. So from me to you is a vote of thanks for devoting yourself to this work

and doing it well. . . . You did a really good job. Congratulations.”); In re Enron Corp. Sec.,

Derivative & ERISA Litig., 586 F. Supp. 2d 732, 797 (S.D. Tex. 2008) (commenting that the

“experience, ability, and reputation of the attorneys of [Robbins Geller] is not disputed; it is one of

the most successful law firms in securities class actions, if not the preeminent one, in the country”);

Rosenfeld Decl., Ex. 4.

        Thus, the Court can be assured that by approving the Seafarers Funds’ choice of Robbins

Geller as Lead Counsel, the putative class will receive the highest caliber of representation.

IV.     CONCLUSION

        The Related Actions are substantially similar in facts and legal issues, and should be

consolidated for all purposes. Additionally, the Seafarers Funds have satisfied each of the PSLRA’s


                                                 -8-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 10 of 12




requirements for appointment as lead plaintiff. As such, the Seafarers Funds respectfully request

that the Court consolidate the Related Actions, appoint the Seafarers Funds as Lead Plaintiff, and

approve their selection of Lead Counsel.

DATED: March 25, 2019                        Respectfully submitted,

                                             ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                             SAMUEL H. RUDMAN
                                             DAVID A. ROSENFELD

                                                           s/ David A. Rosenfeld
                                                          DAVID A. ROSENFELD

                                             58 South Service Road, Suite 200
                                             Melville, NY 11747
                                             Telephone: 631/367-7100
                                             631/367-1173 (fax)
                                             srudman@rgrdlaw.com
                                             drosenfeld@rgrdlaw.com
                                             ROBBINS GELLER RUDMAN
                                               & DOWD LLP
                                             DANIELLE S. MYERS
                                             JUAN CARLOS SANCHEZ
                                             655 West Broadway, Suite 1900
                                             San Diego, CA 92101
                                             Telephone: 619/231-1058
                                             619/231-7423 (fax)
                                             dmyers@rgrdlaw.com
                                             jsanchez@rgrdlaw.com

                                             [Proposed] Lead Counsel for [Proposed] Lead
                                             Plaintiff




                                              -9-
1545447_1
            Case 1:19-cv-00678-WHP Document 40 Filed 03/25/19 Page 11 of 12




                                  CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on March 25, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ DAVID A. ROSENFELD
                                                    DAVID A. ROSENFELD

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    58 South Service Road, Suite 200
                                                    Melville, NY 11747
                                                    Telephone: 631/367-7100
                                                    631/367-1173 (fax)

                                                    E-mail: drosenfeld@rgrdlaw.com




1545447_1
012312456                                      789 ÿ 140
                                                        ÿ9Filed
                                                             ÿ03/25/19
                                                                    ÿ52 Page 12 of 12
0123245ÿ7489:;1<294ÿ89:ÿ1ÿ=1>?ÿ@A@BCDECFFGHICJKLÿM428824ÿENÿ02D:94
                      Case 1:19-cv-00678-WHP Document


O?DP49395QRÿ74DNÿ?<ÿ13ÿ
S3?D<:942Dÿ0123ÿT9<2D?ÿU2><
VWXÿZ[\\[]^_`ÿabXÿcW[dXÿ]W[ÿabXÿefbbX_c\gÿ[_ÿcWXÿ\^dcÿc[ÿbXeX^hXÿXija^\ÿ_[c^eXdÿZ[bÿcW^dÿeadXk
      l9m531>ÿn:?59:Qÿo314p24>P2qÿ
      `r\a_s^_dW^tuZrZ`\a]ke[j
      v2DP1:wÿJ23321;ÿn944?339ÿ
      b`[__X\\[uZabfx^\a]ke[jyjdf\\^ha_uZabfx^\a]ke[jyXeZuZabfx^\a]ke[jys\X_aWa_uZabfx^\a]ke[jyzrXW_sXuZabfx^\a]ke[j
      {E2ÿ|9>?8>94ÿ
      ah^ur\r`\a]ke[j
      LP2332qÿ=NÿM2;ÿ
      ts^jub[dX_\X`a\ke[j
      Swm1:wÿM9:>24>pQÿ
      Xsu}\ske[j
      |?:?;Qÿ{314ÿU2?~?:;14ÿ
      a\^XrXbja_ut[j\a]ke[jyaW[[zut[j\a]ke[jyz^daaed[_ut[j\a]ke[jyarabr[daut[j\a]ke[j
      U?>3?Qÿ:14pÿL9:<49Qÿ
      [bc_[gu`\a_eg\a]ke[jy^_Z[u`\a_eg\a]ke[jy\Xd\Xgit[bc_[giuXeZktaeXbtb[ke[j
      |941<P14ÿMNÿ9m4599wÿ
      g[f_`][[zudcr\a]ke[jyja_a`^_`e\Xbsudcr\a]ke[jy_a_zXbd[_udcr\a]ke[j
014m13ÿT9<2D?ÿU2><
VWXÿZ[\\[]^_`ÿ^dÿcWXÿ\^dcÿ[Zÿacc[b_Xgdÿ]W[ÿabXÿ49<ÿ[_ÿcWXÿ\^dcÿc[ÿbXeX^hXÿXija^\ÿ_[c^eXdÿZ[bÿcW^dÿeadXÿ]W[ÿcWXbXZ[bXÿbXxf^bXÿja_fa\
_[c^e^_`kÿ[fÿjagÿ]^dWÿc[ÿfdXÿg[fbÿj[fdXÿc[ÿdX\Xecÿa_zÿe[tgÿcW^dÿ\^dcÿ^_c[ÿg[fbÿ][bzÿtb[eXdd^_`ÿtb[`bajÿ^_ÿ[bzXbÿc[ÿebXacXÿ_[c^eXd
[bÿ\arX\dÿZ[bÿcWXdXÿbXe^t^X_cdk
ÿÿÿÿÿÿÿÿ ÿÿ¡ÿÿÿ¢£¤¥ÿ£ÿ¥£ÿÿÿÿ
§ÿÿÿ




11!"##$%1$&1 '()(*6+50+4,-.305050)/5/45                                                         515
